 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10      EDMUND WOOD, Chapter 7 Trustee                Case No. C18-1622RSL
        of the Bankruptcy Estate of Parlor
11      Bellevue LLC,                                 ORDER ON MOTION TO
                                                      WITHDRAW REFERENCE
12                          Plaintiff,

13                   v.

14      SUE GENTY INTERIOR DESIGN,
        INC.,
15
                            Defendant.
16

17
           This matter comes before the Court on the “Motion to Withdaw the Reference”
18
     field by defendant Sue Genty Interior Design, Inc. Dkt. # 1-1. The motion is unopposed
19
     and is therefore GRANTED. The Court hereby withdraws the automatic reference under
20
     LCR 87(a) and REFERS this case to Judge Alston for all pretrial proceedings. The
21
     above-captioned litigation is hereby STAYED. The Clerk of Court is directed to enter a
22

     ORDER ON MOTION TO
     WITHDRAW REFERENCE - 1
 1 statistical termination in this case. Such termination is entered solely for the purpose of

 2 removing this case from the Court’s active calendar. If and when a dispositive ruling or

 3 trial is necessary, a report and recommendation may be filed or the matter may be

 4 transferred from bankruptcy court using the above cause number.

 5

 6         Dated this 4th day of December, 2018.

 7
                                                     A
 8                                                   Robert S. Lasnik
                                                     United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

     ORDER ON MOTION TO
     WITHDRAW REFERENCE - 2
